Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “a seal ring” in line 4 renders the claim indefinite because it is unclear whether the limitation is referring to the seal ring of claim 3 or a different seal ring.
Regarding claim 10, the limitation “a housing that houses the plurality of hollow fiber membranes and the binding portion, and that has one end portion to which the cap is attached” renders the claim indefinite because it is unclear whether “a housing” is the same or different from “a housing” recited in claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 1-83402 (hereinafter referred as ‘402).
Regarding claim 1, ‘402 teaches a hollow fiber membrane module (fig. 1) comprising: a plurality of hollow fiber membranes (7); a binding portion (4) binding the plurality of hollow fiber membranes at one end portions thereof; a cap (3) having an internal space that communicates with each of the plurality of hollow fiber membranes, the cap being integrated with the binding portion; and a housing (2) that houses the plurality of hollow fiber membranes and the binding portion, and that has one end portion to which the cap is attached, wherein the cap comprises a sleeve (14) that extends along a longitudinal direction of the hollow fiber membranes, and that surrounds the binding portion in a circumferential direction, and wherein an inner circumferential surface of the sleeve is joined to the binding portion, and an outer circumferential surface of the sleeve is in contact with the one end portion of the housing (refer fig. 1).
Regarding claim 2, wherein a unit including the plurality of hollow fiber membranes, the binding portion, and the cap is detachable from the housing and the unit is attachable to the housing while integration of the binding portion and the cap is maintained (“the membrane element and the housing can be easily attached at detached at both flange portions”, page 3; and “the fixing portion 4 is adhered to the cap body 3 in a liquid-tight manner”, refer translation page 4, 2nd paragraph).
Regarding claims 3 and 4, a seal ring is not present between the binding portion and the cap, and a groove for fitting a seal ring between the binding portion and the cap is not present. (refer fig. 1).
Regarding claim 6, wherein an adhesive is filled between an inner circumferential surface of the sleeve and an outer circumferential surface of the binding portion (refer Page 3, paragraph [composition of a device]).
Regarding claim 10, a seal ring (12) that is disposed between the housing and the cap, and that seals a gap between the housing and the cap (refer fig. 1).
Regarding claim 13, the module comprises a space around the plurality of hollow fiber membranes (refer fig. 1). The limitation regarding what the space is used for is intended use of the module and manner of operating the module without imparting additional structure to the module. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim(s) 1, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2004-154725 (hereinafter referred as ‘725).
Regarding claim 1, ‘725 teaches a hollow fiber membrane module (fig. 1) comprising: a plurality of hollow fiber membranes (11); a binding portion (16) binding the plurality of hollow fiber membranes at one end portions thereof; a cap (14) having an internal space that communicates with each of the plurality of hollow fiber membranes, the cap being integrated with the binding portion; and a housing (13) that houses the plurality of hollow fiber membranes and the binding portion, and that has one end portion to which the cap is attached, wherein the cap comprises a sleeve (14b) that extends along a longitudinal direction of the hollow fiber membranes, and that surrounds the binding portion in a circumferential direction, and wherein an inner circumferential surface of the sleeve is joined to the binding portion, and an outer circumferential surface of the sleeve is in contact with the one end portion of the housing (refer fig. 1).
Regarding claim 7, wherein the cap further comprises a shoulder portion (refer area with recessed part 21 and projecting parts 20) located inward of the sleeve, the shoulder portion overlaps the binding portion in a radial direction of the hollow fiber membrane module, and the shoulder portion is further joined to the binding portion (refer fig. 1).
Regarding claim 11, the module further comprising a fastening member (17) that fixes the cap and the housing to each other, wherein the unit is detachable from the housing by unfixing the cap and the housing fixed by the fastening member (refer fig. 1).
Regarding claim 12, wherein the fastening member comprises a nut that fixes the cap and the housing to each other, and the nut comprises a shoulder portion that is in contact with an upper surface of the cap (refer fig. 1).
Claim(s) 1-4, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0168135 (hereinafter referred as “Tanizaki”).
Regarding claim 1, Tanizaki teaches a hollow fiber membrane module (fig. 14 with embodiment of fig. 1) comprising: a plurality of hollow fiber membranes (22); a binding portion (40) binding the plurality of hollow fiber membranes at one end portions thereof; a cap (30) having an internal space (B) that communicates with each of the plurality of hollow fiber membranes, the cap being integrated with the binding portion; and a housing (60) that houses the plurality of hollow fiber membranes and the binding portion, and that has one end portion to which the cap is attached, wherein the cap comprises a sleeve (32) that extends along a longitudinal direction of the hollow fiber membranes, and that surrounds the binding portion in a circumferential direction, and wherein an inner circumferential surface of the sleeve is joined to the binding portion, and an outer circumferential surface of the sleeve is in contact with the one end portion of the housing (refer fig. 1 and 14).
Regarding claim 2, wherein a unit including the plurality of hollow fiber membranes, the binding portion, and the cap is detachable from the housing and the unit is attachable to the housing while integration of the binding portion and the cap is maintained (refer fig. 1).
Regarding claims 3 and 4, a seal ring is not present between the binding portion and the cap, and a groove for fitting a seal ring between the binding portion and the cap is not present. (refer fig. 1 and 14).
Regarding claim 13, the module comprises a space around the plurality of hollow fiber membranes (refer fig. 1). The limitation regarding what the space is used for is intended use of the module and manner of operating the module without imparting additional structure to the module. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 1-83402 (hereinafter referred as ‘402), in view of US 4414110 (hereinafter referred as “Geel”).
Regarding claims 8 and 9, ‘402 teaches limitations of claim 1 as set forth above. ‘402 does not teach that wherein the sleeve is wedge-shaped on a cross-section parallel to the longitudinal direction of the hollow fiber membranes, and wherein the binding portion has a truncated-cone shape.
Geel teaches a module comprising a plurality of hollow fiber membranes (27), a binding portion (28) binding the plurality of hollow fiber membranes at one end portions thereof; and a cap (44) having an internal space that communicates with each of the plurality of hollow fiber membranes, the cap comprises a sleeve (portion 80) that extends along a longitudinal direction of the hollow fiber membranes, and that surrounds the binding portion in a circumferential direction, and the sleeve is joined to the binding portion (refer fig. 5). Geel further discloses that the sleeve is wedge-shaped on a cross-section parallel to the longitudinal direction of the hollow fiber membranes (refer fig. 5, portion of sleeve near bead 86 is in wedge shape), and that the binding portion has a truncated-cone shape (refer fig. 5 indicating sloped portion in a cone shape).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the sleeve of ‘402 to have a known shape of a wedge, and to provide a truncated-cone shaped binding portion as taught by Geel because Geel discloses that the shape of binding portion enables spreading of fibers to improve filtration performance. Furthermore, there is substantial case law addressing the changing of shapes of claimed elements. The court has held that the change in form or shape, without any new or unexpected results, is obvious engineering designs. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And further that the difference in shape cannot be relied upon to patentably distinguish the claimed invention over the prior art (MPEP 2144.04.I. Aesthetic Design Changes).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777